DETAILED ACTION
Response to Arguments
Applicant's representative contacted the Examiner about a mistake in the cited references making up the 103 rejection found on page 3 of the Office Action.  The Examiner agreed that Yamamoto reference (US 2007/0121273) was incorrectly cited, and should have been Yamamoto (US 2007/0117338).  The Examiner further agreed to send a corrected Office Action with a restarted period for reply.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaki et al. (US Pat. App. Pub. No. 2017/0025324) in view of Yamamoto et al. (US Pat. App. Pub. No. 2007/0117338).
With respect to claim 1, Yamaki teaches a thin film capacitor comprising: a lower electrode layer (see FIG. 2, element 1 and paragraph [0022]); an upper electrode layer (see FIG. 2, element 3 and paragraph [0022]); and a dielectric layer disposed between the lower electrode layer and the upper electrode layer (see FIG. 2, element 2), wherein the lower electrode layer includes a first metal layer positioned on a side facing the dielectric layer (see FIG. 2), wherein the first metal layer has a first surface positioned on a side facing the second metal layer and a second surface positioned on a side facing the dielectric layer (see FIG. 2), wherein the first surface has a surface roughness higher than that of the second surface (see FIG. 2, noting that surface 4 has a surface roughness higher than the surface facing the dielectric layer 2; see also, paragraph [0009]).
Yamaki fails to teach a second metal layer positioned on a side facing away from the dielectric layer, wherein the second metal layer reflects a surface property of the first surface.
Yamamoto, on the other hand, teaches the addition of a copper plating layer in order to ensure adhesion to a resin insulating layer.  See paragraph [0115].  Yamamoto notes that the copper plating layer may be roughened to further help adhesion.  See paragraph [0115].  When taken in conjunction with the teachings of Yamaki, one of ordinary skill in the art would merely form the copper plating layer to reflect the surface roughness of the previously formed electrode layer, as it would then have the desired surface roughness to increase adhesion to a resin layer.
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to apply a copper plating layer, as taught by Yamamoto, to the thin film capacitor taught by Yamaki, in order to increase the adhesion between the lower electrode and the insulating resin layer.
With respect to claim 6, the combined teachings of Yamaki and Yamamoto teach that the first metal layer comprises Ni and the second metal layer comprises Cu.  See Yamaki, paragraph [0027] and Yamamoto, paragraph [0115].
With respect to claim 7, Yamaki teaches a circuit board (see paragraph [0039], noting the existence of a mother board, which is not shown) incorporating a thin film capacitor, the thin film capacitor comprising: a lower electrode layer (see FIG. 2, element 1 and paragraph [0022]); an upper electrode layer (see FIG. 2, element 3 and paragraph [0022]); and a dielectric layer disposed between the lower electrode layer and the upper electrode layer (see FIG. 2, element 2), wherein the lower electrode layer includes a first metal layer positioned on a side facing the dielectric layer (see FIG. 2), wherein the first metal layer has a first surface positioned on a side facing the second metal layer and a second surface positioned on a side facing the dielectric layer (see FIG. 2), wherein the first surface has a surface roughness higher than that of the second surface (see FIG. 2, noting that surface 4 has a surface roughness higher than the surface facing the dielectric layer 2; see also, paragraph [0009]).
Yamaki fails to teach a second metal layer positioned on a side facing away from the dielectric layer, wherein the second metal layer reflects a surface property of the first surface.
Yamamoto, on the other hand, teaches the addition of a copper plating layer in order to ensure adhesion to a resin insulating layer.  See paragraph [0115].  Yamamoto notes that the copper plating layer may be roughened to further help adhesion.  See paragraph [0115].  When taken in conjunction with the teachings of Yamaki, one of ordinary skill in the art would merely form the copper plating layer to reflect the surface roughness of the previously formed electrode layer, as it would then have the desired surface roughness to increase adhesion to a resin layer.
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to apply a copper plating layer, as taught by Yamamoto, to the thin film capacitor taught by Yamaki, in order to increase the adhesion between the lower electrode and the insulating resin layer.
With respect to claim 8, the combined teachings of Yamaki and Yamamoto teach that the circuit board includes an insulating resin layer contacting the second metal layer, and wherein a thermal expansion coefficient of the second metal layer lies between those of the first metal layer and the insulating resin layer.  See Yamaki, FIG. 2, element 13, and noting that copper has a thermal expansion coefficient between nickel and resin.
With respect to claim 9, Yamaki teaches a method of manufacturing a thin film capacitor, the method comprising: forming a dielectric layer on a surface of a lower electrode layer constituted by a first metal layer (see FIG. 2, element 2); forming an upper electrode layer on a surface of the dielectric layer  (see FIG. 2, element 3 and paragraph [0022]); roughening a first surface of the first metal layer that is positioned on a side facing away from the dielectric layer (see paragraph [0029]).
Yamaki fails to teach forming, on the first surface, a second metal layer that reflects a surface property of the roughened first surface .
Yamamoto, on the other hand, teaches the addition of a copper plating layer in order to ensure adhesion to a resin insulating layer.  See paragraph [0115].  Yamamoto notes that the copper plating layer may be roughened to further help adhesion.  See paragraph [0115].  When taken in conjunction with the teachings of Yamaki, one of ordinary skill in the art would merely form the copper plating layer to reflect the surface roughness of the previously formed electrode layer, as it would then have the desired surface roughness to increase adhesion to a resin layer.
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to apply a copper plating layer, as taught by Yamamoto, to the thin film capacitor taught by Yamaki, in order to increase the adhesion between the lower electrode and the insulating resin layer.
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaki et al. (US Pat. App. Pub. No. 2017/0025324) in view of Yamamoto et al. (US Pat. App. Pub. No. 2007/0117338), and further, in view of JP 3756041).
With respect to claim 2, the combined teachings of Yamaki and Yamamoto are silent regarding that a thickness of the second metal layer is 0.1 times or more and 2.5 times or less a surface roughness Rz of the first surface.  Yamaki teaches that an Rz of the first surface is between 0.2 and 2.0 µm.
JP ‘041, on the other hand, teaches a copper plating film with a thickness of 0.3 µm.  See paragraph [0062]. Such an arrangement helps reduce the size and weight of an electrode.  See paragraph [0002].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to further modify the combined teachings of Yamaki and Yamamoto, as taught by JP ‘041, in order to reduce the size and weight of an electrode.
With respect to claim 3, the combined teachings of Yamaki, Yamamoto and JP ‘041 teach that the thickness of the second metal layer is 0.3 times or more the surface roughness Rz of the first surface.  See JP ‘041, paragraph [0062].
With respect to claim 4, the combined teachings of Yamaki, Yamamoto and JP ‘041 teach that the thickness of the second metal layer is once or less the surface roughness Rz of the first surface.  See JP ‘041, paragraph [0062].
With respect to claim 5, the combined teachings of Yamaki and Yamamoto are silent regarding that a thickness of the second metal layer is 0.4 times or more and 0.75 times or less the surface roughness Rz of the first surface.
JP ‘041, on the other hand, teaches a copper plating film with a thickness of 0.3 µm.  See paragraph [0062]. Such an arrangement helps reduce the size and weight of an electrode.  See paragraph [0002].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to further modify the combined teachings of Yamaki and Yamamoto, as taught by JP ‘041, in order to reduce the size and weight of an electrode.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DION R. FERGUSON/Primary Examiner, Art Unit 2848